Appeal by defendant from a judgment of the Supreme Court, Kings County (Lentol, J.), rendered June 1, 1979, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. We have examined the record and agree with appellant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal (see Anders v California, 386 US 738; cf. People v *831Gonzalez, 47 NY2d 606). Counsel is relieved of his assignment. Damiani, J. P., Lazer, Brown and Niehoff, JJ., concur.